1177 Avenue of Americas 39th Floor New York, New York10036 (800) 541.5156 CERTIFICATION AS TO THE ADOPTION OF PROCEDURES PURSUANT TO RULE 17j-1 OF THE INVESTMENT COMPANY ACT OF TIMESSQUARE CAPITAL MANAGEMENT, LLC Pursuant to Rule 17j-1 promulgated under the Investment Company Act of 1940, as amended, TIMESSQUARE CAPITAL MANAGEMENT, LLC does hereby certify that (1) it has adopted a Code of Ethics that contains provisions reasonably necessary to prevent access persons from engaging in conduct prohibited by Rule 17j-1(b), (2) it has adopted procedures reasonable necessary to prevent its access persons from violating the provisions of its Code of Ethics, and (3) it has established a record of TIMESSQUARE CAPITAL MANAGEMENT, LLC’s access persons, as defined under the Code, and notified them of their reporting requirements, and has adopted procedures for compliance personnel to review such required transactions and holdings reports. IN WITNESS WHEREOF, the undersigned has executed this certificate as of March 18, /s/ Mark J.
